Order filed, February 03, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01086-CR
                                ____________

                        DERRICK BROOKS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1326207


                                     ORDER

      The reporter’s record in this case was due December 30, 2013. See Tex. R.
App. P. 35.1. On January 06, 2014, Tammy Adams filed a motion for extension
of time to file the record which was granted until January 29, 2014. The court has
not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Tammy Adams, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM